DETAILED ACTION
	This Office action is in response to the election filed 18 February 2021.  Claims 1-23 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17, in the reply filed on 18 February 2021 is acknowledged.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 February 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 3 recites the limitation “in a material for forming the first common layer.”  It is unclear how the recited material layer could be both the conductivity improvement layer and the first common layer.  Claim 4 depends from claim 3 and thus inherits the above deficiency.  
Regarding claim 11, it is unclear how “a lower surface of the second common layer extension contacts upper and side surfaces of the second common layer extension.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0273125 A1 to Takechi (hereinafter “Takechi”).
Regarding claim 1, Takechi (Fig. 5B) discloses a light emitting display device comprising: 
a substrate having an active area (within 522) and edge areas around the active area (Fig. 5B); 
a plurality of subpixels in the active area (Fig. 4); 
162, a first common layer 651, a light emitting layer 652, a second common layer 653 and a second electrode 166 stacked at each subpixel (¶ 0079); 
a first common layer extension 651 configured to extend from the first common layer to the edge areas (651 extends out of 522); 
a conductivity improvement layer 654 configured to contact an upper surface of the first common layer extension, in the edge area located on at least one side of the substrate (Fig. 5B); and 
a second electrode extension 166 configured to extend from the second electrode to the edge areas and to overlap the conductivity improvement layer, and provided to be closer to edges of the edge areas than the conductivity improvement layer 654 (Fig. 5B). 
Regarding claim 2, Takechi discloses the light emitting display device according to claim 1, wherein the conductivity improvement layer 654 is at least provided in the edge areas located at a first side and a second side of the substrate, opposite to each other (Fig. 4). 
Regarding claim 3, as best understood, Takechi discloses the light emitting display according to claim 1, wherein the conductivity improvement layer comprises a p-type dopant in a material for forming the first common layer (¶ 0082).  
Regarding claim 5, Takechi discloses the light emitting display device according to claim 2, wherein the first common layer extension directly contacts another common layer extension between the first side and the second side of the substrate (¶ 0080). 
Regarding claim 6, Takechi discloses the light emitting display device according to claim 1, wherein the conductivity improvement layer lowers a sheet resistance of the first common layer extension located below the second electrode extension in a vertical direction (¶ 0082). 
Regarding claim 7, Takechi discloses the light emitting display device according to claim 1, wherein the first common layer 651 in the active area has a greater thickness than a thickness of the first common layer extension in the edge area located on at least one side of the substrate (Fig. 5B). 
Regarding claim 8, Takechi discloses the light emitting display device according to claim 1, wherein the conductivity improvement layer 654 is spaced apart from the active area (Fig. 5B). 
Regarding claim 9, Takechi discloses the light emitting display device according to claim 1, further comprising a second common layer extension 653 configured to extend from the second common layer and provided in the edge areas (Fig. 5B). 
Regarding claim 10, Takechi discloses the light emitting display device according to claim 9, wherein the second common layer extension 653 contacts an upper surface of the conductivity improvement layer 654 (Fig. 5B). 
Regarding claim 11, as best understood, Takechi discloses the light emitting display device according to claim 10, wherein a lower surface of the second common layer extension 653 contacts upper and side surfaces of the second common layer extension (Fig. 5B). 
Regarding claim 14, Takechi discloses the light emitting display device according to claim 10, wherein: the second common layer 653 and the second common layer extension 653 comprise electron-transporting or electron-injecting organic matter as a main component (¶ 0079); and the first common layer 651 and the first common layer extension 651 comprise hole-transporting organic matter as a main component (¶ 0079). 
Regarding claim 15, Takechi discloses the light emitting display device according to claim 1, further comprising a hole-injecting dummy layer contacting lower surfaces of the first common layer and the first common layer extension (¶ 0079). 
Regarding claim 16, Takechi discloses the light emitting display device according to claim 15, wherein the conductivity improvement layer 654 and the hole-injecting dummy layer comprise the same material (¶¶ 0079, 82). 
Regarding claim 17, Takechi discloses the light emitting display device according to claim 10, wherein: the second common layer 653 and the second common layer extension 653 comprise a plurality of layers (¶ 0079; and the second electrode extension in the edge areas is located closer to an outermost edges of the edge areas than the respective layers of the second common layer extension (Fig. 5B). 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  dependent claim 12 recites, inter alia, the conductivity improvement layer protrudes closer to an outermost edge of the edge area than the second common layer extension.  These limitations, in combination with the remaining limitations of the base independent claim and any intervening claims, are not anticipated or rendered obvious by the prior art.  Claim 13 depends from dependent claim 12.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0262109 A1 to Choi et al. and US 2017/0288004 A1 to Kim et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
22 May 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813